


110 HR 5827 IH: Keeping America’s Food Safe Act of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5827
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Roskam (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve food safety.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping America’s Food Safe Act of
			 2008.
		2.Certification of
			 private laboratories and sampling services
			(a)AmendmentChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341 et seq.) is amended by adding at the end the
			 following:
				
					418.Food safety
				laboratories and sampling services
						(a)DefinitionsIn this section:
							(1)Food safety
				laboratoryThe term
				food safety laboratory means an establishment that analyzes or
				tests samples of imported food to ensure the safety of such food.
							(2)Sampling
				serviceThe term
				sampling service means an establishment that collects samples of
				an imported food.
							(b)Certification
				requirement
							(1)In
				generalAny entity that is a food safety laboratory or a sampling
				service shall submit to the Secretary an application for certification. Upon
				review, the Secretary may grant or deny certification to the food safety
				laboratory or sampling service.
							(2)Certification
				standardsThe Secretary shall establish criteria and
				methodologies for the evaluation of an application for certification submitted
				under paragraph (1). Such criteria shall include the requirements that a food
				safety laboratory or sampling service—
								(A)be accredited as
				being in compliance with standards set by the International Organization for
				Standardization;
								(B)agree to permit
				the Secretary to conduct an inspection of the facilities of the food safety
				laboratory or sampling service and the procedures of such facilities before
				making a certification determination;
								(C)agree to permit
				the Secretary to conduct routine audits of the facilities to ensure ongoing
				compliance with accreditation and certification requirements;
								(D)submit with such
				application a fee established by the Secretary in an amount sufficient to cover
				the cost of application review, including inspection; and
								(E)agree to submit to
				the Secretary, in accordance with the process established, the results of tests
				conducted by such food safety laboratory or sampling service on behalf of an
				importer.
								(c)Submission of
				test resultsThe Secretary
				shall establish a process by which a food safety laboratory or sampling service
				certified under this section shall submit to the Secretary the results of all
				tests conducted by such food safety laboratory or sampling service on behalf of
				an importer.
						(d)Certification of
				importers for testing and sampling own productsAn importer shall not be federally
				certified for the purposes of analyzing, testing, or sampling its own food
				products for import unless the Secretary establishes a process under this
				section by which an importer can become certified for such
				purposes.
						.
			(b)EnforcementSection 303(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333(f)) is amended—
				(1)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (7), (8), and (9),
			 respectively;
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)An importer (as such term is used in
				section 418) shall be subject to a civil penalty in an amount not to exceed
				$1,000,000 if such importer knowingly engages in the falsification of test
				results submitted to the Secretary by a food safety laboratory or sampling
				service certified under section 418.
						(6)A food safety laboratory or sampling
				service certified under section 418 shall be subject to a civil penalty in an
				amount not to exceed $1,000,000 for knowingly submitting to the Secretary false
				test results under section
				418.
						.
				(3)in
			 paragraph (2)(C), by striking paragraph (5)(A) and inserting
			 paragraph (7)(A);
				(4)in paragraph (7),
			 as so redesignated, by striking paragraph (1), (2), (3), or (4)
			 each place it appears and inserting paragraph (1), (2), (3), (4), (5),
			 or (6);
				(5)in paragraph (8),
			 as so redesignated, by striking paragraph (5)(A) and inserting
			 paragraph (7)(A); and
				(6)in paragraph (9),
			 by striking paragraph (6) each place it appears and inserting
			 paragraph (8).
				3.Foreign
			 certification and equivalency
			(a)AmendmentChapter VIII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381 et seq.) is amended by adding at the end the
			 following:
				
					805.Certification
				of food importers
						(a)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall establish a certification program in
				accordance with this section to ensure that food imported into the United
				States meets the food safety standards applied to food produced in the United
				States.
						(b)Certification
				StandardA foreign facility or foreign country requesting a
				certification to import food to the United States shall demonstrate, in a
				manner determined appropriate by the Secretary, that food produced under the
				supervision of the foreign facility or foreign country has met standards for
				food safety, inspection, labeling, and consumer protection that are at least
				equivalent to standards applicable to food produced in the United States. In
				determining whether standards are so equivalent, the Secretary shall
				consider—
							(1)the potential for
				health, sanitary, environmental, or other conditions within the foreign country
				involved to adversely affect the safety of food products exported from such
				nation; and
							(2)how well the food
				safety programs of the foreign country function to minimize any adverse effects
				on such safety.
							(c)Requirement of
				Certification for Importing
							(1)In
				generalExcept as provided in paragraph (2), no food shall be
				permitted entry into the United States from a foreign facility in a foreign
				country unless there is—
								(A)a certification
				for such facility in effect under subsection (d)(1); or
								(B)a certification
				for such country in effect under subsection (d)(2).
								(2)Equivalency
				determination by SecretaryNotwithstanding paragraph (1), the
				Secretary shall have authority, to determine that the certification process
				under subsection (d) is not needed for the Secretary’s understanding of the
				facility’s or country’s standards for food safety, inspection, labeling, and
				consumer protection for food imported to the United States to be at least
				equivalent to standards applicable to food produced in the United
				States.
							(d)Certification
							(1)Foreign
				facilityEach foreign facility seeking to import food into the
				United States may obtain a certification by the Secretary stating that the
				facility maintains a program using reliable analytical methods to ensure
				compliance with all the food safety standards described in subsection (a) to
				import such food.
							(2)Foreign
				countryA foreign country may obtain a certification by the
				Secretary stating that—
								(A)the country has in
				effect and is enforcing food safety standards at least as protective of food
				safety as the standards applicable to food in the United States; and
								(B)the country has a program in effect to
				monitor and enforce its food safety standards with respect to food being
				exported from such country to the United States, ensuring that the food
				products intended for export to the United States are safe for human
				consumption, and not adulterated or misbranded.
								(e)Agreements With
				Foreign NationsAny certification of a foreign country under
				subsection (d)(2) shall—
							(1)require the
				foreign country to promptly notify the Secretary of any violations affecting
				the safety of food products exported or intended for export to the United
				States;
							(2)provide for such activities (whether in the
				foreign country or at the port of entry during importation) by the Secretary,
				including analysis, testing, and sampling, at such stages in the growth or
				harvest of food, or in the processing or handling of food products, as the
				Secretary considers appropriate to ensure that the foreign country has in
				effect and is enforcing food safety standards at least as protective of food
				safety as the standards applicable to food in the United States; and
							(3)provide for
				reciprocity with respect to the treatment of food imports and exports between
				the United States and the foreign country.
							(f)DocumentationThe
				Secretary shall provide to the Congress annual documentation demonstrating the
				Secretary’s confidence in the standards of any foreign facility or country for
				which the Secretary has made a determination under paragraph (2) of subsection
				(c).
						(g)Revocation of
				CertificationThe Secretary may, with respect to a foreign
				facility or foreign country, revoke a certification under subsection (d)
				if—
							(1)food from the
				foreign facility or foreign country is linked to an outbreak of human
				illness;
							(2)the Secretary
				determines that the foreign facility or foreign country is no longer meeting
				the requirements described in subsection (d); or
							(3)United States
				officials are not allowed to conduct such audits and investigations as may be
				necessary to carry out this section.
							(h)Duration of
				CertificationEach certification under subsection (d) shall be
				for a period of not more than 5 years.
						(i)Inspection;
				Independent Audits
							(1)AuthorizationIn
				determining whether to issue a certification under subsection (d) or revoke a
				certification under subsection (g), the Secretary is authorized to—
								(A)inspect foreign
				facilities to ensure compliance with the food safety standards described in
				subsection (a); and
								(B)consider
				independent audits, product test data, and other relevant information generated
				by the facility, importer, or foreign country involved.
								(2)Renewal of
				certificationThe Secretary
				shall audit foreign countries and foreign facilities at least every 5 years to
				ensure the continued compliance with the standards set forth in this
				section.
							(j)EnforcementThe
				Secretary is authorized to—
							(1)deny importation
				of food from any foreign country that does not permit United States officials
				to enter the foreign country to conduct such audits and inspections as may be
				necessary to fulfill the requirements of this section;
							(2)deny importation
				of food from any foreign country or foreign facility that does not consent to
				an investigation by the Secretary when food from that foreign country or
				foreign facility is linked to a food-borne illness outbreak or is otherwise
				found to be adulterated or mislabeled; and
							(3)promulgate rules
				and regulations to carry out the purposes of this section, including setting
				terms and conditions for the destruction of products that fail to meet the
				standards of this Act.
							(k)Foreign
				FacilityIn this section, the term foreign facility
				means a foreign facility (as defined in section 415(b)(3)) that is required to
				be registered under section
				415.
						.
			(b)Transitional
			 programNot later than 180
			 days after the date of enactment of this Act, the Secretary shall promulgate
			 regulations to establish a transitional food safety import review program, with
			 minimal disruption to commerce, that shall be in effect until the date of
			 implementation of the food import certification program under section 805 of
			 the Federal Food, Drug, and Cosmetic Act, as added by subsection (a) of this
			 section.
			4.Information
			 clearinghousesChapter IV of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.), as amended by
			 section 2 of this Act, is amended by adding at the end the following:
			
				419.Information
				clearinghouses
					(a)Website on food
				safety issues
						(1)In
				generalThe Secretary, in consultation with the Secretary of
				Agriculture, shall develop and maintain a Website with public information
				that—
							(A)provides
				information on Federal food standards and best practice requirements for food
				preparation;
							(B)assists health
				professionals to improve their ability—
								(i)to
				diagnose and treat food-related illness; and
								(ii)to advise
				individuals whose health conditions place them at particular risk; and
								(C)promotes the
				public awareness of food safety issues.
							(2)ResourcesThe Secretary shall utilize the resources
				of the Food and Drug Administration and the Centers for Disease Control and
				Prevention to carry out this subsection.
						(b)Website on
				school curricula regarding food safetyThe Secretary, in
				consultation with the Secretary of Education, shall develop and maintain a
				Website to provide the public with appropriate information on developing school
				curriculum regarding food safety
				issues.
					.
		5.Whistleblower
			 protectionChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.), as amended by
			 sections 2 and 4 of this Act, is amended by adding at the end the
			 following:
			
				420.Whistleblower
				protection
					(a)ProhibitionNo
				employee or other person may be harassed, prosecuted, held liable, or
				discriminated against in any way because that person—
						(1)has commenced,
				caused to be commenced, or is about to commence a proceeding, testified or is
				about to testify at a proceeding, or assisted or participated or is about to
				assist or participate in any manner in such a proceeding or in any other action
				to carry out the purposes, functions, or responsibilities of this Act;
				or
						(2)is refusing to
				violate or assist in violation of this Act.
						(b)ProceduresThe
				process and procedures with respect to prohibited discrimination under
				subsection (a) shall be governed by the applicable provisions of section 31105
				of title 49, United States Code, unless the party bringing an action under this
				subsection chooses alternative dispute resolution procedures such as mediation
				or arbitration.
					(c)Burdens of
				ProofThe legal burdens of proof with respect to prohibited
				discrimination under subsection (a) shall be governed by the applicable
				provisions of sections 1214 and 1221 of title 5, United States
				Code.
					.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act such sums as may be necessary for each of fiscal years 2009 through
			 2013.
		
